Citation Nr: 0948790	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-30 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.	Whether new and material evidence as been received to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).  

2.	Entitlement to a total rating by reason of individual 
unemployability (TDIU) due to service connected disability.  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1970 to March 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from September 
2006 (addressing the PTSD claim) and June 2007 (TDIU claim) 
rating decisions of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  

An unappealed May 2004 rating decision previously denied 
service connection for PTSD.  Although the RO reopened the 
Veteran's claim and adjudicated it de novo, the question of 
whether new and material evidence has been received to reopen 
the claim must be addressed in the first instance by the 
Board because that issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The PTSD 
issue is characterized accordingly.


FINDINGS OF FACT

1.	An unappealed May 2004 rating decision denied service 
connection for PTSD essentially on the basis that there was 
credible corroborating evidence of a stressor event in 
service.  

2.	Evidence received since the May 2004 rating decision 
includes statements alleged stressor events in service 
capable of corroboration; relates to the unestablished fact 
necessary to substantiate the claim of service connection for 
PTSD; and raises a reasonable possibility of substantiating 
the claim.  

3.	The Veteran is not shown to have engaged in combat; there 
is no credible supporting evidence that a claimed in-service 
stressor occurred; any recorded diagnosis of PTSD is not 
based on a stressor event corroborated by credible supporting 
evidence.
4.	The Veteran has not established service connection for any 
disability.  


CONCLUSIONS OF LAW

1.	Evidence received since the May 2004 rating decision is 
new and material and the claim of service connection for PTSD 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.	Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).  

3.	The Veteran's claim for a TDIU rating lacks legal merit.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim[s].  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  A March 2006 letter provided 
notice in accordance with Kent, and also explained the 
evidence VA was responsible for providing and the evidence he 
was responsible for providing.  The letter informed the 
Veteran of disability rating and effective date criteria.  It 
also specifically advised him of the evidence needed to 
support the underlying claim of service connection for PTSD.  
He was advised that he must provide details of his alleged 
stressful event(s) in service, and was provided a 
questionnaire for that purpose.  A July 2006 letter 
reiterated that he still needed to provide details of his 
alleged stressor events in service, and again provided him a 
questionnaire for that purpose.  

Regarding the claim seeking a TDIU rating, the notice 
provisions of the VCAA do not apply in matters where the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  As will be explained in 
greater detail below, the law is dispositive in this matter; 
consequently the VCAA does not apply in this matter.  The 
Veteran has been advised of the governing law in this matter, 
and has had the opportunity to respond.


The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The Board 
has considered whether a VA examination is necessary with 
respect to the claim seeking service connection for PTSD, and 
finds that an examination is not necessary.  As the Veteran 
is not shown to have engaged in combat and his verifiable 
alleged stressor event in service is uncorroborated, even the 
"low threshold" standard as to when an examination is 
necessary outlined by the Court in McLendon v. Nicholson, 20 
Vet. App, 79 (2006) is not met.  Without evidence that the 
Veteran engaged in combat or credible evidence corroborating 
an alleged stressor event in service, even an unequivocal 
diagnosis of PTSD accompanied by a medical opinion relating 
it to service would not suffice to establish service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Service connection for PTSD

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f).  Where the Veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the Veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

Reopening of the Claim

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus 
v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's service personnel records show that he served 
in Vietnam from April 1971 to March 1972, and that his 
military occupational specialty (MOS) was military policeman 
(MP).  His awards and decorations do not include any 
connoting combat.  His STRs are silent for complaints, 
findings, or diagnosis of a psychiatric disability.  On 
service separation examination in March 1972, psychiatric 
evaluation was normal.  

Private treatment records, dated beginning in May 1987 show 
that the Veteran was seen for complaints of nightmares after 
having seen a television program on Vietnam.  The initial 
assessment was to rule out PTSD.  Later private records, 
dated ending in March 2004, show a diagnosis of PTSD.  

A May 2004 rating decision denied the Veteran's claim of 
service connection for PTSD essentially based on the fact 
that he had not provided information regarding the alleged 
stressors that he believed caused his PTSD.  Evidence added 
to the record since the May 2004 rating decision includes 
several statements that allege stressor events in service, 
including at least one that is eminently capable of 
verification (if it occurred).  Such information is new in 
that it was not previously of record.  It raises a 
possibility that there may be credible corroborating evidence 
of an in-service stressor event to which the Veteran's 
diagnosis of PTSD could be attributed.  As it specifically 
relates to the unestablished fact necessary to substantiate 
the claim for service connection, and raises a reasonable 
possibility of substantiating the claim, it is material.  
Since the additional evidence is both new and material, the 
claim may be reopened.  

De Novo Review

At the outset, the Board notes that the Veteran is not 
prejudiced by the Board's proceeding with de novo review upon 
reopening of the claim, without returning the claim to the RO 
for initial de novo consideration, because the RO has already 
conducted de novo review.  

In a June 2004 letter, a VA clinical psychologist stated that 
the Veteran had begun treatment in the PTSD treatment 
program, with pronounced PTSD symptoms.  VA treatment records 
include June and July 2005 treatment reports that show a 
diagnosis of PTSD.  Stressors listed in these reports include 
interceding on behalf of an American soldier with intoxicated 
Republic of Vietnam (RVN) shoulders; seeing a mortar round 
fall in a Vietnamese village while driving officers, and 
participating in the arrest of civilians believed to be 
responsible for the incident; taking an intoxicated soldier, 
who had armed a hand grenade, into custody; witnessing a 
shooting of one American soldier by another; participating in 
the arrest of a soldier who was under the influence of 
heroin; and hearing a rumor of an MP jeep that had exploded, 
killing another MP from his brigade.  In correspondence to 
the RO he repeated and elaborated on several of these claimed 
stressors, attempting to narrow the time frame when they 
occurred to allow for verification.  Regarding the jeep 
explosion, he stated that this occurred when the Vietcong 
wrapped a hand grenade with a rubberband and placing it in 
the gas tank where the gasoline would dissolve the 
rubberband, exploding the grenade.  

In a May 2006 letter, the Veteran's spouse stated that she 
met him soon after his discharge from service in 1972 and 
described symptoms of PTSD she believed that she observed in 
the Veteran over the years.  

The Veteran did not receive any awards or decorations 
specifically denoting combat, and the record does not 
otherwise reflect that he engaged in combat with the enemy.  
Moreover, the majority of his claimed stressors are not 
combat related.  The meaning of engaged in combat with the 
enemy requires that the Veteran have taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  The 
Veteran has not specifically alleged in his appeal that he 
engaged combat (other than witnessing a mortar round impact 
from a distance).  He has described witnessing the killing of 
another soldier, and he driving the victim to a hospital in 
an attempt to save his life.  

The record shows that the Veteran served in Vietnam with the 
720th Military Police Battalion from April 1971 to March 
1972.  

In an attempt to verify the Veteran's alleged stressors, the 
RO arranged for extracts from the history of the 18th MP 
Brigade in the Republic of Vietnam to be obtained.  
Additionally, inquires were made to the National Personnel 
Records Center (NPRC) and the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The records/responses 
received do not verify any of the Veteran's alleged 
stressors.  Specifically, during the Veteran's service in 
Vietnam, unit records do not show any incident wherein one 
American soldier killed another(as the Veteran has related), 
and there is no mention of an American soldier being 
assaulted by intoxicated RVN soldiers.  The casualty lists of 
the 720th Military Police Battalion during the period of the 
Veteran's service in Vietnam, show four personnel reported as 
deceased.  Three of the deaths occurred in motor vehicle 
accidents; the fourth was from an accidental electrocution 
and head injury.  There was no record of a death in a jeep 
blown up by a hand grenade (as the Veteran has alleged).  
(The Board has viewed the photographs the Veteran has 
submitted himself beside a damaged jeep.  Inasmuch as his 
account of a military death occurring is contradicted by 
official records, all the photographs corroborate is that he 
came upon a damaged jeep and took photographs.)  Notably, as 
the verification of casualties from the Veteran's unit during 
his period of service in Vietnam, identified the cause of 
death of each, and did not include a death at the hand of 
another American soldier, his account of a death in a racial 
incident is also considered not credible.  Military records 
contradict, rather than corroborate, the Veteran's verifiable 
stressor allegations, rendering his accounts not credible.  
The Board notes that the Veteran's accounts which pertain to 
his dealings with Vietnamese civilians/authorities are 
generally incapable of corroboration; he has not indicated 
that he submitted reports of any such events to U.S. military 
authorities or identified with sufficient detail any other 
sources where verification of alleged stressors could be 
pursued.  

VA and private treatment records show a diagnosis of PTSD; 
however, the diagnosis is based on the Veteran's unsupported 
history of stressors that are not corroborated and/or are 
proven false.  A medical opinion premised on an 
unsubstantiated account is of no probative value and cannot 
serve to verify the occurrences described.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health 
professional based on a postservice examination of the 
Veteran cannot establish the occurrence of a stressor).  
Without evidence that the Veteran engaged in combat or 
credible supporting evidence of an in-service stressor, even 
unequivocal medical evidence that he has a diagnosis of PTSD 
is insufficient to establish that PTSD is service-related, so 
as to substantiate a claim of service connection.  
As the record does not show that the Veteran engaged in 
combat with the enemy, and there is no credible supporting 
evidence of an in-service stressor event, a threshold legal 
requirement for establishing service connection for PTSD is 
not met. The preponderance of the evidence is against the 
Veteran's claim.  Accordingly, the benefit of the doubt 
doctrine does not apply; the claim must be denied.

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities. 
(emphasis added)  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Under these governing legal criteria, a 
threshold legal requirement for substantiating a claim for 
TDIU is disablement due to service-connected disability(ies).   
This decision denies service connection for PTSD.  The 
Veteran has not established service connection for any other 
disability.  The threshold requirement of disablement due to 
service connected disability is not met, and the claim for 
TDIU must be denied for lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted, but service connection for PTSD is denied on de 
novo review.

A TDIU rating is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


